Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 18, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161529(32)(33)                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                     SC: 161529
  v                                                                  COA: 352569
                                                                     Wayne CC: 02-000893-FC
  JOHN ANTONIO POOLE,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motions of Justin Schneider et al. to file a brief
  amicus curiae and to waive the filing fee are GRANTED. The amicus brief submitted on
  August 16, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 18, 2021

                                                                               Clerk